
	
		III
		109th CONGRESS
		2d Session
		S. CON. RES. 98
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2006
			Mr. Brownback (for
			 himself, Mr. Lieberman,
			 Mr. Allen, Ms.
			 Collins, Mr. Frist,
			 Ms. Mikulski, Mr. Pryor, Mr.
			 Santorum, Mr. Smith,
			 Mrs. Clinton, Mr. Reid, Mrs.
			 Dole, and Mr. Inhofe)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Commemorating the 39th anniversary of the
		  reunification of the city of Jerusalem.
	
	
		Whereas, for 3,000 years, Jerusalem has been the holiest
			 city of Judaism and the focal point of Jewish religious devotion;
		Whereas Jerusalem is also considered a holy city by
			 members of other religious faiths;
		Whereas, from 1948 to 1967, Jerusalem was a divided city,
			 and Israeli citizens of all faiths, as well as Jewish citizens of all
			 countries, were denied access to certain holy sites;
		Whereas, in 1967, Jerusalem was reunited by Israel during
			 the conflict known as the Six Day War;
		Whereas, since 1967, Jerusalem has been a united city, and
			 persons of all religious faiths have been guaranteed full access to holy sites
			 within the city;
		Whereas this year marks the 39th year that Jerusalem has
			 been administered as a unified city in which the rights of every ethnic and
			 religious group are protected;
		Whereas, in 1990, the Senate and House of Representatives
			 overwhelmingly adopted S. Con. Res. 106 (101st Congress) and H. Con. Res. 290
			 (101st Congress), declaring that Jerusalem, the capital of Israel, must
			 remain an undivided city and calling on Israel and the Palestinians to
			 begin negotiations to resolve their differences;
		Whereas each sovereign country, under international law
			 and custom, has the right to designate its own capital;
		Whereas Jerusalem is the seat of the Government of Israel,
			 including the President, the Parliament, and the Supreme Court;
		Whereas the Jerusalem Embassy Act of 1995 (Public Law
			 104–45; 109 Stat. 398), which became law on November 8, 1995, states as a
			 matter of United States policy that Jerusalem should remain the undivided
			 capital of Israel in which the rights of every ethnic and religious group are
			 protected; and
		Whereas section 214 of the Foreign Relations Authorization
			 Act, Fiscal Year 2003 (5 U.S.C. 8411 note; Public Law 107–228) directs that the
			 Secretary of State shall, upon the request of a citizen or a legal guardian of
			 a citizen, record the place of birth of a United States citizen born in the
			 city of Jerusalem as Israel: Now, therefore, be it
		
	
		That Congress—
			(1)congratulates the
			 residents of Jerusalem and the people of Israel on the 39th anniversary of the
			 reunification of that historic city;
			(2)strongly believes
			 that Jerusalem must remain an undivided city in which the rights of every
			 ethnic and religious group are protected as they have been by Israel during the
			 past 39 years;
			(3)calls upon the
			 President and Secretary of State to publicly affirm, as a matter of United
			 States policy, that Jerusalem must remain the undivided capital of the State of
			 Israel;
			(4)strongly urges the
			 President—
				(A)to discontinue
			 use of the waiver contained in the Jerusalem Embassy Act of 1995 (Public Law
			 104–45; 108 Stat. 398);
				(B)to carry out the
			 provisions of that Act immediately; and
				(C)to begin the
			 process of relocating the United States Embassy in Israel to Jerusalem;
			 and
				(5)further urges
			 officials of the United States to carry out section 214 of the Foreign
			 Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 116 Stat.
			 1365).
			
